Appellant was charged in the County Court of Ellis County with the offense of wilfully failing and refusing, after being legally summoned, to attend and work on a public road, or to pay the sum required under the law.
The validity of the information is vigorously assailed in a *Page 527 
well-prepared motion by counsel for appellant, in which it is claimed, in substance and effect, that the Act of 1897, Special Laws, chapter 110, entitled an Act to create a more efficient road system for Ellis County, together with the amendment thereto of 1905, chapter 30, of said special laws, are void, because contrary to article 1, section 28 of the Constitution of the State of Texas, in that the power suspending the same is vested in the Commissioners Court of Ellis County, Texas. Again, it is urged that said special law is invalid in that same is in conflict with the general laws on the same subject, especially with article 4736, Revised Civil Statutes of the State of Texas, and also that article 5048 of the Revised Civil Statutes is contrary to and inhibited by article 8, section 1, of the Constitution of the State of Texas, in that the taxation levied and prescribed in such article of said statutes is not equal and uniform, in that persons between the ages of twenty-one and sixty years of age are discriminated against by the levy and exaction of a poll tax, which is a prerequisite to the right to vote and a necessary qualification under the Terrell Election Law; and further, that sections 1 and 2 of the Amendatory Act of 1905 chapter 30, of said Ellis County road law, amending chapter CX of said Act of 1897, is contrary to and inhibited by section 40, article 16, of the Constitution of the State of Texas, in that said act undertakes to create and impose on a county commissioner another civil office of emolument than that of county commissioner, which can not be held by one man under the provisions of said constitution above indicated. It is to be regretted that we have not been furnished with a brief on these matters by counsel for appellant, and we are not sure that, from the brief statement of the objections to the act in question, as contained in the motion to quash that we fully grasp, in detail, at least, the grounds upon which the attack rests. It occurs to us, however, that the law is not subject to any of the objections urged.
1. A case very similar to this, which rests practically on the same form of indictment, was decided by this court in the case of Young v. State, 51 Tex.Crim. Rep.. The particular insistence in that case was that the act applicable to Ellis County was violative of article 3, section 56, of the State Constitution, which prohibits the passage of such laws. The act, however, was upheld as being authorized by article 8, section 9, of the Constitution as amended in 1890, which is as follows: "And the Legislature may pass local laws for the maintenance of public roads and highways without the local notice required for special or local laws." This view was upheld by the Court of Civil Appeals of the Fifth Judicial District, in the case of Smoth v. Grayson County, 18 Texas Civ. App. 153[18 Tex. Civ. App. 153].
2. We think that the act in question is not invalid, in that same contravenes article 1, section 28 of the Constitution, because, as claimed, the power of suspending the law is vested in the Commissioners Court of Ellis County, Texas. If it could be held that any such power of suspension was given in the law, we should not declare the *Page 528 
law invalid for this reason, but hold that the power of suspension therein undertaken to be created was itself invalid, and the law would stand and the suspension fail.
3. It can not be held, we think, that, so far as affected by article 5048 of the Revised Civil Statutes, that the law is contrary to and inhibited by article 8, section 1 of the Constitution, in that the burden of working the road is to be construed and tested as if it were taxation levied and prescribed in said article of the statute, and not equal and uniform, for that persons between the ages of twenty-one and sixty years of age are discriminated against by the levying and exaction of a poll tax. We held, in the case of Solon v. State, 54 Tex. Crim. 261;  114 S.W. 349, that the law levying a poll tax was not invalid for this reason: That the Legislature had the right to make the levy applicable to a class where such classification was uniform and rested on a substantial basis and reason. The matter is fully discussed in the case above referred to, and requires no further elaboration.
4. Nor do we think that the act in question is invalid or inhibited by section 40, article 16 of the Constitution, in that said act undertakes to create and impose on a county commissioner another civil office of emolument, which appellant claims can not be held by one man under the provisions of the Constitution. The Commissioners Court and the commissioners themselves are charged by law with the duty, authority and obligation of giving attention to all matters affecting public roads in their respective counties, and the duties imposed on the commissioners of Ellis County by this act come reasonably and seasonably within the general scope of their duties under the law.
5. In addition to the grounds urged why the indictment should be held invalid, appellant's motion for a new trial is in these words: "In the alternative defendant says that the judgment of conviction in this case is not warranted by the evidence. That the State failed to prove that a poll tax had been levied against the male citizens, for any year, in Ellis County, Texas." We are not sure that it is intended by this motion to allege that the judgment of conviction is invalid for any other reason than that the State failed to prove that a poll tax had been levied in Ellis County. The mere allegation that the judgment of conviction is not warranted by the evidence would be so general as that we would not be required to pass on same. If, however, we should do so, it does not seem that there are any valid reasons why the judgment should be set aside. Section 15 of the Special Laws of the Twenty-Ninth Legislature, page 262, contains the following provision: "Any person in Ellis County subject to the payment of a poll tax (whether assessed or not) who shall fail to pay same on or before the first day of February thereafter shall be a delinquent poll-tax payer, and shall be subject to road duty for a period of three days during the year, and they shall be summoned by the road commissioner, road superintendent, road overseer, or any person appointed by the road commissioner *Page 529 
to work the road, and shall be liable to road duty in the road district where they reside, or to any road district to which they may be assigned by the Commissioners Court; and any delinquent poll-tax payer who resides in any city or town shall be assigned to work on some road leading into said city or town. And it is made the duty of the tax collector, as soon as practicable after the first day of February, and before the first day of May thereafter, to make out and give to the Commissioners Court a complete list of all delinquent poll-tax payers for the previous year, with their residence, as shown in said collector's office. And each of said delinquent poll-tax payers shall be subject to road duty in the road district where he lives, or to any road district to which he may be assigned by the Commissioners Court. The performance of the road service provided for in this section shall not exempt a person from any other road duty to which he is subject. And any person, when liable to work the roads and summoned for that purpose under this section, who shall fail to appear and perform the work required, shall be subject to the same punishment as in other cases of failing to appear or do good work on the roads, and when convicted shall satisfy the fine and costs, as in other misdemeanor convictions; but any person who may become liable to road duty as a delinquent poll-tax payer, when summoned, may satisfy said summons and be relieved from road duty by paying to the road commissioner, superintendent or road overseer, the sum of three dollars, to be accounted for as other road money." If it is urged that the conviction can not be sustained for the reason that appellant was a resident of the city of Ennis, which had been regularly incorporated under the laws of this State, over whose streets and alleys the county would have no control, it would be a sufficient answer to say that the only suggestion in the statement of facts raising this is the following, contained in the statement of facts: "Defendant resided in the corporate limits of Ennis, Ellis County, Texas, in 1904, 1905, 1906, and up to September, 1907. Since said last date he has been employed in the oil mill at Corsicana, Texas, and that he paid street tax in Ennis. It is a well settled rule that the courts can not judicially know that towns, even county seats of counties, are incorporated towns. Patterson v. State, 12 Texas Crim. App., 222; Temple v. State, 15 Texas Crim. App., 304; Sipe v. Holloday, 66 Ind. 4; 7 Cyc. of Evidence, p. 1022. Again, it is not shown by any evidence that any part of the road which appellant was summoned to work was situated in the corporate limits of the city of Ennis, if, indeed, we might assume that such city was incorporated. Again, it is our opinion that, under the constitutional provision, article 8, section 9, as amended in 1890, by which the Legislature is clothed with authority to pass local laws for the maintenance of public roads and highways, it is competent for the Legislature to give control to the County Commissioners Court over citizens residing in incorporated cities and towns. This provision of the Constitution is sweeping and *Page 530 
unrestricted, and we are not aware of any limitation on this authority in other parts of the Constitution. The special law quoted in terms applies to residents of cities and towns. The decisions of our courts, in respect to offenses for failing to work the public road, have no sort of application. Such were the cases of State v. Jones, 18 Tex. 874; also Ex parte Roberts, 28 Texas Crim. App., 43. Here the offense consists in the failure to pay the poll tax when the citizen is subject to such payment. In this poll tax the county would be interested. It is competent for the Legislature to attach a penalty to its payment in money, which will inure to the benefit of the county, or, if it saw proper, as it has done, to attach a penalty of road duty for three days, or any other reasonable time. We call attention also to the fact that this punishment was intended to be cumulative, as evidenced by the following provision of the law in question: "The performance of the road service provided for in this section shall not exempt a person from any other road duty to which he is subject." There is no decision in this State or elsewhere that militates against these facts. There is no constitutional restriction that interferes with the power of the Legislature to pass, on behalf of any county or all the counties in the State, such a law as has been passed, presumably on their demand, for the benefit of the citizens of Ellis County. We are unwilling to strike down and nullify this law by remote analogies, or under the pretense of some constitutional restriction that has no existence in fact.
6. Appellant also contends that the State had failed to prove that a poll tax had been levied against the male citizens of Ellis County for any year by the proper authorities. There seems to be some merit in this contention. The only proof touching this matter is the following sentence contained in the agreed statement of facts: "Defendant was correctly assessed for a poll tax in 1905, for said year, by the tax assessor of Ellis County, Texas, as shown by the tax rolls of said county." Admission was also made that appellant did not pay any State or county poll taxes in 1905 or 1906. From these admissions it is urged by the State that, of necessity, it is implied and admitted that a poll tax had been levied for the years named. While a strong inference to this effect might arise from the admission contained in the record, it is not, in the absence of proof to that effect, to be assumed that there had been a levy in the absence of a clear agreement to this effect, and in this respect we think the proof and evidence on another trial should be strengthened.
7. Finally, we think the case must be reversed and dismissed on account of the insufficiency of the complaint and information. The charging part of same is as follows: ". . . . In the county of Ellis, State of Texas, Jesse Bluitt was a delinquent poll-tax payer in Ellis County, Texas, and was liable under the law to work upon the public road leading from the city of Ennis to the village of Ensign, called the Ennis and Ensign road, in road district No. 2 in said county, and was legally summoned to attend and work on said road, at *Page 531 
a time and place designated by A.N. Thomas, road commissioner, for said district, to wit: On the 17th day of January, A.D. 1907. And the said Jesse Bluitt did then and there wilfully fail and refuse to attend at the time and place aforesaid, and did wilfully fail and refuse, on or before the day upon which he was summoned as aforesaid to attend, to pay to the said road commissioner, road superintendent or road overseer, the sum of three dollars." Appellant moved to quash this complaint and information for the following reasons:
"Because it does not appear therefrom that defendant was liable to road duty for and during a period of time of three days prior to January 17, 1907; and because said affidavit and complaint are vague, indefinite and uncertain, and charge no offense against the laws of Texas." It will be noted, by a careful examination of this complaint and information, that same do not state for what year appellant was liable under the road law to work upon the public roads of Ellis County. In order to sustain a conviction, it must and should have been alleged that he was liable for, and in default of, the payment of a tax for a year, and time within the period of limitation provided under the laws of this State. This the complaint does not do.
We have, in view of the importance of this matter to the people of Ellis County, and out of deference and respect to the well-considered motion of appellant, gone somewhat thoroughly into the matter, so as to make the opinion, as far as may be, full and conclusive on the questions urged, though it is to be regretted that we have not had the benefit of any brief or argument on behalf of appellant.
For the error pointed out the judgment of conviction is set aside and the prosecution ordered dismissed.
Reversed and dismissed.